[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
CT Page 10513
The Defendant is ordered to pay to the Plaintiff child support of $2,300 per month and alimony of $4,000 per month retroactive to June 22, 1998. An immediate wage withholding order shall enter. Until the Plaintiff receives her first payment from the employer, payments shall be made directly to her. Any cash payments made by the Defendant since June 22, including his $3,500 "good faith" offering and the $6,500 "cash advance" taken by the Plaintiff shall be a credit against any arrearage owed.
CUTSUMPAS, JUDGE.